Citation Nr: 9917132	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-23 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Eligibility for Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 1922(a).  

2.  Eligibility for Supplemental Service Disabled Veterans' 
(SRH) Insurance under 38 U.S.C.A. § 1922A.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 administrative decision 
of a Regional Office (RO) and Insurance Center (IC) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's applications for Service Disabled Veterans' (RH) 
Insurance and Supplemental Service Disabled Veterans' (SRH) 
Insurance.  The appellant filed a timely notice of 
disagreement, initiating this appeal.  


FINDINGS OF FACT

1.  The veteran was not service connected for any disability 
at the time of his death.  

2.  At the present time, service connection has not been 
granted for the veteran's cause of death.  

3.  No claim for service connection is currently pending.  



CONCLUSIONS OF LAW

1.  The basic criteria for entitlement to Service Disabled 
Veterans' (RH) Insurance under 38 U.S.C.A. § 1922 have not 
been met.  38 U.S.C.A. §§ 1151, 1922 (West 1991 & Supp. 
1998); 38 C.F.R. § 20.101 (1998).  

2.  The basic criteria for entitlement to Supplemental 
Service Disabled Veterans' (SRH) Insurance under 38 U.S.C.A. 
§ 1922A have not been met.  38 U.S.C.A. §§ 1151, 1922A (West 
1991 & Supp. 1998); 38 C.F.R. § 20.101 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The appellant, the veteran's widow, seeks Service Disabled 
Veterans' (RH) Insurance and Supplemental Service Disabled 
Veterans' (SRH) Insurance; applications for these benefits 
were filed in February 1997.  These applications were filed 
in conjunction with a claim for service connection for a 
brain tumor secondary to Agent Orange exposure.  

In a March 1997, the RO denied the veteran's claim for 
service connection for a brain tumor secondary to Agent 
Orange exposure.  No notice of disagreement contesting this 
rating decision was filed within one year, and the veteran 
has not been granted service connection for any other 
disability. 

Eligibility for RH and SRH insurance was also denied by the 
IC in March 1997.  The appellant filed an April 1997 notice 
of disagreement contesting this determination.  

The veteran passed away in March 1997.  The appellant filed a 
claim for service connection for the veteran's cause of 
death, and this was denied by the RO in September 1997.  No 
notice of disagreement was filed regarding this rating 
decision within one year, and no service connection claim is 
currently pending.  

The appellant was sent a July 1997 statement of the case on 
the issues of eligibility for RH and SRH insurance.  She 
responded with a timely VA Form 9 substantive appeal, and the 
appellant's case was forwarded to the Board.  

Analysis

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be 
entitled to RH insurance when it is determined that he has a 
compensable service-connected disability and he applies in 
writing for such insurance within two years of the date 
service connection was granted.  38 U.S.C.A. § 1922 (West 
1991 & Supp. 1998).  Should an eligible veteran desire this 
benefit, he or she bears the obligation to file a timely 
application for the insurance.  Veterans insured under 
38 U.S.C.A. § 1922,  who qualify for a waiver of premiums 
paid on that policy are also eligible for SRH insurance, in 
an amount up to $20,000 under 38 U.S.C.A. § 1922A.  
38 U.S.C.A. § 1922A (West 1991 & Supp. 1998).  If a veteran 
is found to be service connected disabled after his death, a 
successful application for RH insurance is presumed under the 
law.  38 U.S.C.A. § 1922(b) (West 1991& Supp. 1998).  

In the present case, service connection has not been granted 
for any disability, service connection has not been granted 
for the veteran's cause of death, and no such claim is 
currently pending.  As is noted above, the law requires all 
applicants for RH insurance to have a compensable service 
connected disability.  38 U.S.C.A. § 1922(a) (West 1991 & 
Supp. 1998).  Because the veteran has no such service 
connected disability, he is ineligible for RH insurance under 
the law.  By extension, he also cannot, within the bounds of 
the law, be granted Supplemental RH (SRH) insurance where RH 
insurance has not already been granted.  38 U.S.C.A. § 1922A 
(West 1991 & Supp. 1998).  Where the law is dispositive of 
the claim, the Board is bound by the law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Consequently, the applications for 
RH insurance and SRH insurance must be denied.  


ORDER

1.  As the veteran is ineligible for RH insurance under the 
law, the appellant's appeal must be denied.  

2.  As the veteran is ineligible for SRH insurance under the 
law, the appellant's appeal must be denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

